DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-15 are pending and examined.  The instant claims appear to correspond to original claims 1-15 of the claim set presented in parent application serial no. 16/710,302 presented on December 11, 2019.  For consistency, the examiner has applied the same non-final rejection he made in that matter on April 10, 2020.  Applicant amended claims in response thereto on August 10, 2020.

Claim Rejections - 35 USC § 112
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, it is not clear what diseases are considered “relating to metabolism” and which are not.  The phrase relating to metabolism is not defined in the instant Specification.  Some examples of conditions that relate to metabolism are provided.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112, first paragraph, because while being enabling for the treatment of hyperlipidemia, the specification does not reasonably provide enablement for prophylaxis of conditions including type 1 diabetes, e.g.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
As stated in the MPEP 2164.01(a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."
	In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described. They are:
	1. The nature of the invention
	2. The state of the prior art
	3. The predictability or lack thereof in the art
	4. The amount of direction or guidance present
	5. The presence or absence of working examples
	6. The breadth of the claims
	7. The quantity of experimentation needed, and
	8. The level of skill in the art

The Nature of the Invention
	Instant claims 16, 17, and 22-34 are drawn to a pharmaceutical composition of the instantly claimed compounds, useful for treating and preventing a disease related to metabolism, including diabetes.
The “prevention” actually means to anticipate or counter in advance, to keep from happening, etc. and there is no disclosure as to how one skilled in the art can reasonably establish the basis and the type of subject to which the instant compounds and compositions can be administered in order to have the "preventive" effect for a patient suffering or susceptible to type 1 diabetes, e.g.

The State of the Prior Art and the Predictability or lack thereof in the art 
The state of the prior art is that the pharmacological art involves screening invitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific diseases/conditions by what mechanism). There is no absolute predictability even in view of the seemingly high level of skill in the art. The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face. 
The instantly claimed invention is highly unpredictable as discussed below: It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instantly claimed invention is highly unpredictable since one skilled in the art would recognize that in regards to the preventative effects of the instantly claimed compounds on MS, whether or not MS is affected by the instantly claimed compounds and whether or not it could possibly prevent any the disease in the broad patient population encompassed by the instant claims could take a lifetime of experimentation and clinical trials. 
  
The Amount of Direction / Guidance Present and the Presence or Absence of Working Examples

	The only direction or guidance present in the instant specification is the description of include administration of a claimed agent to evaluate the PPARα-activating action.  Strong PPARα activity was shown for compounds 8 and 5 per Figures 2 and 3. See par. 58.  This is the single example in the instant Specification, which supports the claimed agents being PPARα agonists.  It is not clear that prophylaxis of conditions, including type 1 diabetes is supported.

The level of the skill in the art
	The level of skill in the art is high. However, due to the unpredictability in the pharmaceutical art as described above, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine whether the compound exhibits the desired pharmacological activity.  The amount of guidance or direction needed to enable the invention is inversely related to the degree of predictability in the art. In re Fisher, 839, 166 USPQ 24.  Thus, although a single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements, in cases involving unpredictable factors, such as most chemical reactions and physiological activity, more teaching or guidance is required. In re Fishcher, 427 F.2d 839, 166 USPQ 24; Ex Parte Hitzeman, 9 USPQ 2d 1823.
	Thus, the specification fails to provide sufficient support of the broad use of the compounds of the instant claims for the treatment or prophylaxis of diabetes and lipid metabolism abnormalities, as a result necessitating one of skill to perform an exhaustive search for which compounds could be used in order to practice the claimed invention, as well as which particular subjects could be treated. 

The quantity of experimentation needed
	The quantity of experimentation needed is undue experimentation. One of skill in the art would need to definitively determine the specific population of individuals who would need to be treated and would furthermore have to determine which of the claimed compounds would provide for the prevention of diabetes and lipid metabolism abnormalities.  To prevent diabetes and lipid metabolism abnormalities in any patient population, as the instant claims are drawn to, would require undue experimentation to both develop an animal model which would reasonably correlate with all forms of diabetes and lipid metabolism abnormalities and also to identify the portion of the population in which the instantly claimed compounds would need to necessarily be administered.
Thus, factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instantly claimed methods. In view of the breadth of the claim, the chemical nature of the invention, and the lack of working examples regarding the activity of the claimed compounds, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims. 
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that, “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.” 
Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be treated or prevented by the compound encompassed in the instant claims, with no assurance of success. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kämmerer et al., “13-hydroxy linoleic acid increases expression of the cholesterol transporters ABCA1, ABCG1 and SR-BI and stimulates apoA-I-dependent cholesterol efflux in RAW264.7 macrophages,” Lipids in Health and Disease 2011, 10:222 (cited in IDS).
Kämmerer teaches that administration of oxidized fats (OF) in laboratory animals and pigs has consistently demonstrated that they reduce lipid concentrations (triacylglycerols and cholesterol) in liver and plasma. See background 1st par.  The component OF responsible for PPARα activation are hydroxyl and hydroperoxy fatty acids, such as 13-hydroxy octadecadienoic acid (13-HODE) or 13-hydroperoxy octadecadienoic acid (13-HPODE).  These are potent activators of PPARα and reduced plasma triacylglycerol concentrations indicating that oxidized fatty acids are mediators of the lipid lowering effects of OF. See p2, 1st full par. 
 Recent studies showed that synthetic activators of PPARα stimulate cholesterol removal from macrophages, an important step in reverse cholesterol transport, through PPAR-dependent up-regulation of LXRα [26-28], which serves as an intracellular cholesterol sensor and positively regulates expression of cholesterol exporters such as ABCA1, ABCG1 and SR-BI [29].


Kämmerer shows that 13-HODE reduces cholesterol content in mice, likely due to PPAR-dependent up-regulation.  The compound 13-HODE is 13-HODE / (13S)-hydroxy-9Z,11E-octadecadienoic acid, which appears to have a cis double bond at the 9-position. 
It would have been prima facie obvious to a person of ordinary skill in the art prior to filing the instant application to prevent or treat a disease “relating to metabolism” by administering a claimed agent.  Kämmerer explains that 13-HODE is a potent activator of PPARα that reduced plasma triacylglycerol concentrations.  The claimed compounds are also known to be metabolites of a common dietary fatty acid.  Further, administration in animals has been shown to consistently demonstrate reduced lipid concentrations as a result of administration.  Additionally, the term “prophylaxis” in the claims includes any subject capable of having a claimed condition.  Thus, there is a reasonable and predictable expectation of success that such agents would ameliorate a symptom when used to treat metabolic conditions, hyperlipidemia, obesity, and conditions associated with elevated lipid levels.  Further, even if the cited prior art did not teach the claimed compounds, merely claiming an isomer of a compound known to lower lipids would not per se obviate the teachings of prior art.  Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,548,868. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘868 patent are method claims directed to treating the same subject population with species of compounds that fall within the broader claimed genus’ of the instant application.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,952,983. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘868 patent are method claims directed to treating the same subject population with species of compounds that fall within the broader claimed genus’ of the instant application.
As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628